DETAILED ACTION

This action is in response to the arguments filed on 4/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 12-15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjavalappil Raveendranath et al. (US Patent 11011987) in view of Xi (US Patent 8686703). 	Regarding claims 1, 12, and 23, Kanjavalappil Raveendranath et al. discloses (see fig. 1) a device comprising: a power converter (boost converter); and a control circuit (circuit controlling the operation of switches M1 and M2) for controlling a current associated with the power converter (inductor current of the boost converter), the control circuit comprising: 5threshold-based control circuitry (circuit controlling the operation of switches in phase 1 and phase 2. See column 3 lines 48-61) configured to control the current based on at least a peak current threshold level for the current (maximum threshold, see column 3 lines 48-61) and a valley current threshold level for the current (minimum threshold, see column 3 lines 48-61). 	Kanjavalappil Raveendranath et al. does not disclose a timer-based control circuitry configured to control the current based on a duration of time that the power converter spends in a switching state of the power 10converter. 	Xi discloses (see fig. 1) a timer-based control circuitry (104) configured to control a current (current flowing through 101) based on a duration of time that a power converter spends in a switching state of the power 10converter (see column 4 lines 13-31). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Kanjavalappil Raveendranath et al. to include the features of Xi because it provides for a current transient control means, thus increasing operational efficiencies. 	Regarding claims 2 and 13, Kanjavalappil Raveendranath et al. discloses that the control circuit is configured to 10switch the power converter between a charging state in which the current increases (phase 1, see column 3 lines 48-61) and a transfer state in which the current decreases (phase 2, see column 3 lines 48-61). 	Regarding claims 3 and 14, Kanjavalappil Raveendranath et al. does not disclose that the timer-based control circuitry is configured to switch the power converter between the transfer state and the charging state 15based on the duration of time. 	Xi discloses (see fig. 1) that the timer-based control circuitry (104) is configured to switch the power converter between a transfer state (switch being on with a fixed switching frequency, see column 4 lines 13-31) and a charging state 15based on the duration of time (fixed off time mode, see column 4 lines 13-31). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Kanjavalappil Raveendranath et al. to include the features of Xi because it provides for a current transient control means, thus increasing operational efficiencies. 	Regarding claims 4 and 15, Kanjavalappil Raveendranath et al. does not disclose that the duration of time comprises a duration of time of the transfer state, and the timer-based control circuitry is configured to switch the power converter from the transfer state to the charging state if the duration of 20time exceeds a threshold duration. 	Xi discloses (see fig. 1) that the duration of time comprises a duration of time of the transfer state (time when the switch is on with a fixed switching frequency, see column 4 lines 13-31), and the timer-based control circuitry is configured to switch the power converter from the transfer state to the charging state if the duration of 20time exceeds a threshold duration (change of state when the duty cycle is larger than a predetermined duty cycle, see column 4 lines 13-31). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Kanjavalappil Raveendranath et al. to include the features of Xi because it provides for a current transient control means, thus increasing operational efficiencies.
Claims 5-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjavalappil Raveendranath et al. (US Patent 11011987) in view of Xi (US Patent 8686703) and Morris et al. (US Patent 8873254). 	Regarding claims 5 and 16, Kanjavalappil Raveendranath et al. does not disclose that the timer-based control circuitry is further configured to measure the duration of time with a timer. 	Morris et al. discloses (see fig. 3) that a timer-based control circuitry (48, 46, 50) is further configured to measure a duration of time with a timer (operation of 48 measuring the duty cycle of M2). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Kanjavalappil Raveendranath et al. to include the features of Morris et al. because it provides for a load transient control means, thus increasing operational efficiencies. 	Regarding claims 6 and 17, Kanjavalappil Raveendranath et al. does not disclose that the timer-based control circuitry is further configured to reset the timer at the start of the switching state. 	Morris et al. discloses (see fig. 3) that the timer-based control circuitry (48, 46, 50) is further configured to reset the timer at the start of the switching state (48 receiving an initial measurement of the duty cycle of M2 at the start of every switching cycle). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Kanjavalappil Raveendranath et al. to include the features of Morris et al. because it provides for a load transient control means, thus increasing operational efficiencies. 	Regarding claims 7 and 18, Kanjavalappil Raveendranath et al. does not disclose that the switching state is a transfer state of the power converter in which the current decreases. 	Xi discloses (see fig. 1 and 2) that the switching state is a transfer state of the power converter in which the current decreases (state when the duty cycle is larger than a predetermined duty cycle, the current Isense is reduced. See column 4 lines 13-31 and fig. 2). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Kanjavalappil Raveendranath et al. to include the features of Xi because it provides for a current transient control means, thus increasing operational efficiencies.
Allowable Subject Matter
Claims 8-11 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 4/25/2022 have been fully considered but they are not persuasive. 	Regarding claim 1, the applicant argues that “the Examiner asserts that Kanjavalappil Reveendranath teaches "controlling the current based on at least a peak current threshold level for the current and a valley current threshold level for the current," that Xi teaches "further controlling the current based on a duration of time that the power converter spends in a switching state of the power converter," and that "it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the converter of Kanjavalappil Reveendranath et al. to include the features of Xi because it provides for a current transient control means, this increasing operational efficiencies." (Office Action, Pages 3-4). Applicant submits that such motivation to combine or modify is without evidentiary support in the record of the Application. Judicial authority by which the USPTO is bound has held that conclusory findings of obviousness such as those made by the Examiner in the present application are not appropriate. For example, in in re NuVasive, 842 F.3d 1376 (Fed. Cir. 2016) the Federal Circuit ruled that the PTO, in maintaining a rejection based on a combination of references, must: (1) "articulate a reason why a [person having ordinary skill in the art] would combine the prior art references"; (2) provide an "adequate evidentiary basis for its findings" of the finding of obviousness; and (3) provide a "satisfactory explanation" for the motivation finding that includes an express and "rational" connection with the evidence presented. Id. at 1382- 83. Assuming arguendo that the Examiner has satisfied the first prong, the Examiner does not provide any evidentiary basis or explanation of why an ordinarily skilled artisan would add such functionality beyond that taught by the specification of the present application, leaving the second and third prongs of NuVasive unsatisfied. Notably, any motivation to "include the features of Xi because it provides for a current transient control means, this increasing operational efficiencies" is found nowhere in either reference. In fact, the only motivation in Xi for including a timer-based mechanism to switch from its transfer phase (duration "TOFF" and signal "CTRL" low as shown in Figure 2 of Xi) to its charging phase (signal "CTRL" high as shown in FIGURE 2 of Xi) as described in Column 4, lines 13-31 of Xi, is that for a power converter to perform voltage regulation, the power converter requires some mechanism to switch from its transfer phase to its charging phase and vice versa. In Xi, a target maximum current is the mechanism to switch from the charging phase to the transfer phase, and the timer-based mechanism is the mechanism to switch from the transfer phase to the charging phase. However, Kanjavalappil Reveendranath does not have any need for a timer-based mechanism to switch from the transfer phase to a charging phase (or from the charging phase to the transfer phase), as Kanjavalappil Reveendranath already employs a target maximum current as the mechanism to switch from the charging phase to the transfer phase and a target minimum current as the mechanism to switch from the transfer phase to the charging phase. Thus, the proper test for motivation to combine in the present case isn't whether one of ordinary skill is motivated to add a timer-based mechanism to switch between power converter phases. Instead, the proper test is whether one of ordinary skill in the art would be motivated to add a timer-based mechanism to switch between power converter phases to a power converter that already has mechanisms for switching between a transfer phase and a charging phase and vice versa. Such motivation does not exist in Kanjavalappil Reveendranath, as Kanjavalappil Reveendranath already "provides for a current transient control means." Neither does such motivation exist in Xi. While Xi could be said to "provide[s] for a current transient control means," it provides no motivation to provide for another current transient control means when a current transient control means already exists, as it does in Kanjavalappil Reveendranath. In fact, the only evidence of record in the present Application that recognizes the benefit of adding a timer-based switching trigger to a power converter having target peak current and target valley current triggers for switching between power converter states is the present Application. Stated another way, the Examiner's rejections merely allege that the individual features of Claims 1, 12, and 23 exist in the art, but fail to consider the combination of such individual features as a whole. The M.P.E.P. states that "In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious." M.P.E.P. § 2141.02, citing Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 U.S.P.Q. 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 U.S.P.Q. 698 (Fed. Cir. 1983). In the present case, the "claimed invention as a whole" is a power converter having peak and valley current control which also includes timer-based current control. Whether taken individually or in combination, the references simply do not teach a power converter having peak and valley current control which also includes timer-based current control. The inventors of the present Application have recognized the benefits of the specific combination of features recited in Claims 1, 12, and 23. However, as demonstrated above, no evidence of record has recognized the benefits of such specific combination of features. For at least these reasons, Applicant submits that the cited references are not properly combinable to support a rejection under 35 U.S.C. § 103. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 103, and full allowance of Claims 1-7, 12-18, and 23”. 	The examiner does not agree with the applicant’s arguments regarding the motivation for the combination of the Kanjavalappil Raveendranath et al. and Xi references. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, for the purposes of including the features of a timer-based control circuitry, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to look to the Xi reference. The motivation for including the timer-based control circuitry of Xi is that it provides for a current transient control means, which can increase operational efficiencies.
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838